Order unanimously affirmed without costs. Memorandum: Supreme Court properly granted the motion of defendant third-party plaintiff, Fluor Daniel, Inc. (Fluor Daniel), for summary judgment on the issue of contractual indemnification. The accident occurred during the performance of the contract while plaintiff Robert J. Leahey was traveling a *852designated path to his work site. Fluor Daniel acted as the agent of the owner and undertook no duty with regard to the safety of the premises. The contractual provisions are not contrary to public policy because there was no negligence on the part of Fluor Daniel (see, Brown v Two Exch. Plaza Partners, 76 NY2d 172, 180-181; Connolly v Brooklyn Union Gas Co., 168 AD2d 477, Iv denied 78 NY2d 864). (Appeal from Order of Supreme Court, Oswego County, Hurlbutt, J.—Summary Judgment.) Present—Pine, J. P., Lawton, Fallon, Balio and Davis, JJ.